DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2014/0116594) in view of Tsuchida et al. (WO 2015/076049).  For convenience, the citations below for Tsuchida et al. are taken from English language equivalent US 2016/0263942.
Miyazaki teaches an inner liner rubber composition and a pneumatic tire including an inner liner formed from the inner liner rubber composition (¶1, 7), the rubber composition comprising a rubber component comprising from 5% by mass to 30% by mass of a reclaimed butyl rubber (¶21) and from 40% 
Miyazaki does not teach that the rubber composition comprises from 0.8 to 3.2 parts by mass of a mixture of a fatty acid metal salt and a fatty acid amide.  However, Tsuchida et al. teaches a rubber composition used in tires (¶1) which comprises a polybutadiene rubber component, an isoprene rubber component (natural rubber) and an additional rubber such as butyl rubber or halogenated butyl rubber (¶45) and contains from 0.3 to 10 parts by weight of a mixture of a fatty acid metal salt and a fatty acid amide (¶75-80).  Examples 10 and 11 use 1 part by mass of processing aid (Table 3).  Miyazaki and Tsuchida et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions used in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.3 to 10 parts by weight of a mixture of a fatty acid metal salt and a fatty acid amine, as taught by Tsuchida et al., to the composition, as taught by Miyazaki, and would have been motivated to do so to improve dispersibility of the filler in order to improve roll processability (¶74).
	Using amounts of oil, mixed resin, and processing aid (the mixture) from the examples of Miyazaki and Tsuchida et al. provides a rubber composition comprising 6 parts by mass of oil, 5 parts by mass of mixed resin (2.5 parts of aliphatic resin assuming a 1:1 blend), and 1 part by mass of processing aid, which is a total of 9.5 parts by weight.  Additionally, even assuming that 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767